Exhibit 10.2

Execution Version

REVOLVING FACILITY SECURITY AGREEMENT

Dated as of June 9, 2016

From

DANA HOLDING CORPORATION,

- and -

the other Grantors referred to herein

as Grantors

to

CITIBANK, N.A.,

as Collateral Agent

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section         Page  

Section 1.

  

Grant of Security

     2   

Section 2.

  

Security for Obligations

     7   

Section 3.

  

Grantors Remain Liable

     7   

Section 4.

  

Delivery and Control of Security Collateral

     7   

Section 5.

  

Representations and Warranties

     8   

Section 6.

  

Further Assurances

     11   

Section 7.

  

As to Equipment and Inventory

     12   

Section 8.

  

Insurance

     12   

Section 9.

  

Post-Closing Changes; Collections on Receivables and Related Contracts

     13   

Section 10.

  

As to Intellectual Property Collateral

     13   

Section 11.

  

Voting Rights; Dividends; Etc

     16   

Section 12.

  

Transfer and Other Liens; Additional Shares

     18   

Section 13.

  

Collateral Agent Appointed Attorney-in-Fact

     18   

Section 14.

  

Collateral Agent May Perform

     18   

Section 15.

  

The Collateral Agent’s Duties

     18   

Section 16.

  

Remedies

     19   

Section 17.

  

Maintenance of Records

     21   

Section 18.

  

Indemnity and Expenses

     21   

Section 19.

  

Limitations on Liens on Collateral

     22   

Section 20.

  

Amendments; Waivers; Additional Grantors; Etc

     22   

Section 21.

  

Notices, Etc

     23   

Section 22.

  

Continuing Security Interest; Assignments Under the Credit Agreement

     23   

Section 23.

  

Release; Termination

     23   

Section 24.

  

Execution in Counterparts

     23   

Section 25.

  

Governing Law

     23   

 

ii

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedules

 

Schedule I

   -   

Investment Property

Schedule II

   -   

Pledged Deposit Accounts/Securities Accounts

Schedule III

   -   

Intellectual Property

Schedule IV

   -    Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule V

   -   

Changes in Name, Location, Etc.

Schedule VI

   -   

Locations of Equipment and Inventory

Schedule VII

   -   

Letters of Credit

 

Exhibits

 

Exhibit A    -    Form of Revolving Facility Security Agreement Supplement
Exhibit B    -    Form of Notice of Grant of Security Interest in [Copyright]
[Patent] [Trademark] Exhibit C    -    Form of Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

REVOLVING FACILITY SECURITY AGREEMENT

REVOLVING FACILITY SECURITY AGREEMENT, dated as of June 9, 2016 (this
“Agreement”), made by DANA HOLDING CORPORATION (the “Borrower”), the other
Persons listed on the signature pages hereof and the Additional Grantors (as
defined in Section 20) (the Borrower, the Persons so listed and the Additional
Grantors being, collectively, the “Grantors”), to CITIBANK, N.A., (“CITI”), as
collateral agent (in such capacity, together with any successor collateral agent
appointed pursuant to Article VII of the Credit Agreement (as hereinafter
defined), the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

PRELIMINARY STATEMENTS.

1. The Borrower and the Guarantors (as defined in the Credit Agreement) have
entered into a Revolving Credit and Guaranty Agreement, dated as of June 9, 2016
(said agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lenders and the Agents (each as defined therein).

2. Each Grantor is the owner of the shares of issued and outstanding stock or
other Capital Stock (the “Initial Pledged Equity”) set forth opposite such
Grantor’s name on and as otherwise described in Part I of Schedule I hereto and
issued by the Persons named therein.

3. Each Grantor is the creditor with respect to the indebtedness (the “Initial
Pledged Debt”) owed to such Grantor set forth opposite such Grantor’s name on
and as otherwise described in Part II of Schedule I hereto and issued by the
obligors named therein.

4. Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

5. Each Grantor is the owner of the securities accounts (the “Securities
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

6. Each Grantor is the beneficiary under certain letters of credit as described
opposite such Grantor’s name on Schedule VII hereto.

7. It is a condition precedent to the making of Advances by the Lender Parties
under the Credit Agreement and the entry into the Secured Hedge Agreements by
the Hedge Banks from time to time that the Grantors shall have granted the
security interest and made the pledge and assignment contemplated by this
Agreement.

8. Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

9. Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. In
addition, this Agreement and the terms used herein shall be subject to the rules
of construction as set forth in Section 1.04 of the Credit Agreement.

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances under the Credit Agreement and to induce the
Hedge Banks to enter into Secured Hedge Agreements from time to time, each
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following personal
property, in each case, as to each type of property described below, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms (but excluding motor vehicles), including,
without limitation, all machinery, tools, furniture and fixtures, and all parts
thereof and all accessions thereto, including, without limitation, computer
programs and supporting information that constitute equipment within the meaning
of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof; (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health care insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clauses (d), (e) or (f) below,
being the “Receivables,” and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);

(d) the following (collectively, the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, returns of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

 

2

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Capital Stock from time to time
acquired by such Grantor, in any manner (such shares and other Capital Stock,
together with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Capital
Stock, and all dividends, distributions, return of capital, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such shares or other
Capital Stock and all warrants, rights or options issued thereon or with respect
thereto; provided that, notwithstanding anything elsewhere in this Agreement or
any other Loan Document to the contrary, no Grantor shall be required to pledge
any Capital Stock (A) (x) in any Foreign Subsidiary or FSHCO or (y) any entity
that is treated as a partnership or a disregarded entity for United States
federal income tax purposes and whose assets are substantially only Capital
Stock in Foreign Subsidiaries or FSHCOs (a “Flow-Through Entity”) owned or
otherwise held by such Grantor which, when aggregated with all of the other
Capital Stock in such Foreign Subsidiary or FSHCO, as applicable, (or
Flow-Through Entity) pledged by any Grantor, would result (or would be deemed to
result for United States federal income tax purposes) in more than 65% of the
total combined voting power of all classes of stock in a Foreign Subsidiary or
FSHCO, as applicable, or Capital Stock in a Flow-Through Entity entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Internal Revenue Code) (the “Voting Foreign Stock”) being pledged to
the Collateral Agent, on behalf of the Secured Parties, under this Agreement
(although all of the shares of stock in a Foreign Subsidiary or FSCHO, as
applicable, or Capital Stock in a Flow-Through Entity not entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Internal Revenue Code) (the “Non-Voting Foreign Stock”) shall be
pledged by each of the Grantors that owns or otherwise holds any such Non-Voting
Foreign Stock therein), (B) in any Excluded Subsidiary, other than any Foreign
Subsidiary or FSHCO (C) in any Subsidiary to the extent the pledge of such
Capital Stock could reasonably be expected to result in any material adverse tax
consequence as determined by the Borrower in good faith, (D) to the extent the
pledge thereof would be prohibited by applicable law, rule, regulation or
contractual obligation (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable provisions of the Uniform
Commercial Code) or which could require governmental (including regulatory)
consent, approval, license or authorization to be pledged (unless such consent,
approval, license or authorization has been received), (E) consisting of Margin
Stock or (F) with respect to which the Agent and the Borrower reasonably agree
that the costs or other consequence of obtaining such security interest or
perfection thereof are excessive in relation to the value afforded thereby (any
Capital Stock excluded pursuant to this proviso shall be referred to herein as
the “Excluded Equity Interests”); provided further that, if, as a result of any
change in the tax laws of the United States of America after the date of this
Agreement, the pledge by such Grantor of any additional shares of stock in any
such Foreign Subsidiary or FSHCO or Capital Stock in a Flow-Through Entity to
the Collateral Agent, on behalf of the Secured Parties, under this Agreement
would not result in an increase in the aggregate net consolidated tax
liabilities or in the reduction of any loss carryforward, tax basis or other tax
attribute, of the Borrower and its Subsidiaries, then, promptly after the change
in such laws, all such additional shares of stock shall be so pledged under this
Agreement;

 

3

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(iv) all additional indebtedness from time to time owed to such Grantor; (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness; provided that, notwithstanding anything elsewhere in this
Agreement or any other Loan Document to the contrary, no Grantor shall be
required to pledge any indebtedness (A) with respect to which the Agent and the
Borrower reasonably agree that the cost or other consequence of obtaining such a
security interest or perfection thereof are excessive in relation to the value
afforded thereby or (B) to the extent the pledge thereof would be prohibited by
applicable law, rule, regulation or contractual obligation (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable provisions of the Uniform Commercial Code) or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received) (together with the Excluded Equity Interests, the “Excluded
Securities”);

(v) the Securities Accounts, all security entitlements with respect to all
financial assets from time to time credited to the Securities Accounts, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and

(vi) all other investment property (including, without limitation, all
(A) securities (whether certificated or uncertificated), (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

(e) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts and all funds and financial assets from time to
time credited thereto (including, without limitation, all Cash Equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Accounts;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

4

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(f) the following, whether registered or unregistered, together with all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations thereof, and including any registrations and applications for
registration for any of the following (collectively, the “Intellectual Property
Collateral”):

(i) all patents, utility models, industrial designs and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (the “Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers and the goodwill related to any of the foregoing (the “Trademarks”);

(iii) all copyrights, including, without limitation, mask works and copyrights
in Computer Software (as hereinafter defined), internet web sites and the
content thereof (the “Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and material relating thereto, together with
any and all related rights, substitutions, replacements, updates and new
versions of any of the foregoing (the “Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data
(collectively, the “Trade Secrets” and with the Patents, Trademarks, Copyrights
and Computer Software, the “Intellectual Property”);

(vi) all United States registrations and applications for registration for any
of the foregoing are set forth in Schedule III hereto;

(vii) all agreements, permits, consents and orders relating to the license,
development, use or disclosure of any of the foregoing to which such Grantor,
now or hereafter, is a party or a beneficiary (the “IP Agreements”); and

(viii) any and all claims for damages and injunctive relief for past, present
and future infringements, dilution, misappropriation, violation, misuse or
breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

(g) all books, records, account ledgers, data processing records (including,
without limitation, customer lists, credit files, printouts and other computer
output materials and records) of such Grantor pertaining to any of the
collateral described in clauses (a) through (f) above; and

(h) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (h) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash;

 

5

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute an assignment or pledge to or grant of a security
interest in any of the following Collateral (each, an “Excluded Asset”): (i) any
fee-owned real property that is not Material Real Property and all leasehold
interests in real property; (ii) motor vehicles and other assets subject to
certificates of title, letter of credit rights (other than to the extent such
rights can be perfected by filing a UCC-1) and commercial tort claims;
(iii) pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation (in each case, except to the extent such
prohibition is unenforceable after giving effect to the applicable provisions of
the Uniform Commercial Code) or which could require governmental (including
regulatory) consent, approval, license or authorization to be pledged (unless
such consent, approval, license or authorization has been received); (iv) equity
interests in any Excluded Subsidiary (other than any Foreign Subsidiary or
FSHCO) and other Excluded Securities; (v) assets to the extent a security
interest in such assets could reasonably be expected to result in material
adverse tax consequences as determined in consultation with the Administrative
Agent; (vi) any lease, license or other agreement to the extent that a grant of
a security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Subsidiary Guarantor) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code;
(vii) those assets as to which the Agent and the Borrower reasonably agree that
the cost or other consequence of obtaining such a security interest or
perfection thereof are excessive in relation to the value afforded thereby;
(viii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code; (ix) “intent-to-use” trademark applications until the earlier of (x) the
filing of a statement of use therefore and acceptance of such statement of use
or (y) the issuance of a registration thereon; (x) assets subject to liens
securing permitted securitization financings (including Qualified Receivables
Transactions); (xi) payroll, trust or tax withholding accounts and any accounts
or funds held or received on behalf of third parties; (xii) assets subject to
the Liens described in Section 5.02(a)(vi)(z); and (xiii) any equipment or other
asset subject to liens securing debt permitted under Section 5.02(b)(vii) and
Section 5.02(b)(xiii) of the Credit Agreement, if the contract or other
agreement providing for such debt or capital lease obligation prohibits or
requires the consent of any person as a condition to the creation of any other
security interest on such equipment or asset and, in each case, such prohibition
or requirement is permitted under the loan documents; provided that,
notwithstanding anything the contrary in this Agreement, no Grantor shall be
required to deliver to the Collateral Agent or any other Secured Party any
(1) control agreements or control, lockbox or similar arrangements with respect
to Deposit Accounts, Securities Accounts or any other assets, (2) landlord,
mortgagee or bailee waivers, (3) notices to accounts debtors or other
contractual third parties or (4) security documents governed by foreign law or
perfection of any security interest under foreign law.

 

6

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations (including the Guaranteed Obligations)
of such Grantor now or hereafter existing under the Loan Documents, the Secured
Hedge Agreements and the Cash Management Obligations, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such Obligations being the
“Secured Obligations”). Without limiting the generality of the foregoing, this
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and would be owed by such Grantor to
any Secured Party under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. Subject to any
Intercreditor Agreement:

(a) All certificates or instruments representing or evidencing Security
Collateral (if certificated) shall be delivered to and held by or on behalf of
the Collateral Agent pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent; provided that no Grantor shall be required to deliver an
instrument representing Pledged Debt if the principal amount of such Pledged
Debt is less than $1,000,000. After the occurrence and during the continuance of
an Event of Default, the Collateral Agent shall have the right to exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations.

(b) With respect to any Security Collateral that constitutes an uncertificated
security that is at any time subject to Article 8 of the UCC and is not held in
a Securities Account, the relevant Grantor will cause, to the extent permitted
by applicable law, each issuer thereof that is a Subsidiary of such Grantor to
execute and deliver to the Collateral Agent an acknowledgment of the pledge of
such Security Collateral in a form and substance that is reasonably satisfactory
to the Borrower and the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”).

(c) Upon the request of the Collateral Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will notify each issuer of
Securities Collateral (other than any other Loan Party) in which a security
interest has been granted by it hereunder that such Securities Collateral is
subject to the security interest granted hereunder.

 

7

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the Closing Date, such Grantor’s exact legal name, chief executive
office, type of organization, jurisdiction of organization and organizational
identification number is as set forth in Schedule IV hereto. Such Grantor has no
trade names as of the Closing Date other than as listed on Schedule III hereto.
Within the five years preceding the Closing Date, such Grantor has not changed
its name, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule IV hereto except as set forth in Schedule V hereto.

(b) Such Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for (x) Permitted Liens and (y) the security interest created
under this Agreement or as permitted under the Credit Agreement. To the best of
such Grantor’s knowledge, no valid or effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing such Grantor or any trade name of such Grantor as debtor is on file in
any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Loan Documents or as otherwise permitted under
the Credit Agreement.

(c) None of the Receivables in excess of $5,000,000 is evidenced by a promissory
note or other instrument that has not been delivered to the Collateral Agent.

(d) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder to the
extent required under this Agreement. The Pledged Equity of any Subsidiary which
has been pledged by such Grantor hereunder has been duly authorized and validly
issued and is fully paid and non-assessable.

(e) The Pledged Debt pledged by such Grantor hereunder which has been issued by
a Loan Party has been duly authorized, authenticated or issued and delivered, is
the legal, valid and binding obligation of the issuers thereof, and if in an
amount in excess of $5,000,000, is evidenced by one or more promissory notes
(which promissory notes have been delivered to the Collateral Agent) and as of
the Closing Date is not in default.

(f) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Capital Stock of the issuers thereof
indicated on Schedule I hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule I hereto.

(g) As of the Closing Date, such Grantor has no investment property, other than
the investment property listed on Schedule I hereto and additional investment
property as to which such Grantor has complied with the requirements of
Section 4.

(h) As of the Closing Date, such Grantor has no deposit accounts, other than the
Pledged Deposit Accounts listed on Schedule II hereto.

(i) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by such
Grantor (to the extent such matter is governed by the laws of the United States,
or a jurisdiction located therein), securing the payment of the Secured
Obligations and when (i) financing statements and other filings, including,
without limitation, filings with the United States Patent and Trademark Office

 

8

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

or the United States Copyright Office, in appropriate form, are filed in the
applicable filing offices and (ii) upon the taking of possession by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected by possession, the Liens created by this Agreement shall constitute
fully perfected Liens in all the Collateral in which a security interest may be
perfected by filing, recording, registering a financing statement or analogous
document in the United States or taking of possession, case subject to no Liens
other than Permitted Liens and other Liens created or permitted by the Loan
Documents.

(j) No governmental authorization, and no notice to or filing with, any
governmental authority or other third party is required for (i) the grant by
such Grantor of the security interest granted hereunder or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
or maintenance of the security interest created hereunder, to the extent such
perfection is required hereunder and can be accomplished under applicable laws
of the United States or any jurisdiction located therein (except for the filing
of financing statements and continuation statements under the UCC, which
financing statements have been or will be filed after the date hereof and, at
such time, will be in full force and effect, the recordation of the Notice of
Grant of Security Interest referred to in Section 10(h) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which agreements, once recorded,
will be in full force and effect, and the actions described in Section 4 with
respect to the Security Collateral, which actions have been taken (or will be
taken) and are in full force and effect), or (iii) the exercise by the
Collateral Agent or any Lender Party of its voting or other rights provided for
in this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Security Collateral by laws affecting the offering and sale of
securities generally.

(k) Except where failure to so comply would not be reasonably likely to have a
Material Adverse Effect, the Inventory that has been produced or distributed by
such Grantor has been produced in compliance with all requirements of applicable
law, including, without limitation, the Fair Labor Standards Act and similar
laws affecting such Grantor.

(l) As to itself and its Intellectual Property Collateral, except where failure
to so comply would not be reasonably likely to have a Material Adverse Effect:

(i) The operation of such Grantor’s business as currently conducted and the use
of the Intellectual Property Collateral in connection therewith do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

(ii) Such Grantor is the owner of all right, title and interest in and to the
Intellectual Property Collateral, or has a valid right to use, all Intellectual
Property Collateral.

(iii) The Intellectual Property Collateral set forth on Schedule III hereto
includes all of the United States Patents registrations and applications, domain
names, United States Trademark registrations and applications, United States
Copyright registrations and material IP Agreements owned by the Grantors as of
the date hereof.

(iv) To such Grantor’s knowledge, the Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable in whole or part
and is valid and enforceable (other than any invalidity as a result of the
expiration of the statutory term for such Intellectual Property Collateral).

 

9

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
any of such Grantor’s Intellectual Property Collateral in the United States, as
applicable and except where Grantor has determined in its commercially
reasonable business judgment that such actions would not be commercially
reasonable in the circumstances. Such Grantor has used commercially reasonable
efforts to use proper statutory notice in connection with its use of each
patent, trademark and copyright in the Intellectual Property Collateral, as
applicable.

(vi) To each Grantor’s knowledge, no claim, action, suit, investigation,
litigation or proceeding has been asserted or is pending or threatened in
writing against such Grantor (A) based upon or challenging or seeking to deny or
restrict the Grantor’s rights in or use of any of the Intellectual Property
Collateral, (B) alleging that the Grantor’s rights in or use of the Intellectual
Property Collateral or the operation of such Grantor’s business infringes,
misappropriates, dilutes, misuses or otherwise violates any Intellectual
Property or any other proprietary right of any third party, or (C) alleging that
any Intellectual Property Collateral is being licensed or sublicensed in
violation or contravention of the terms of any license or other agreement. To
each Grantor’s knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates or conflicts with any
Grantor’s Intellectual Property Collateral or Grantor’s rights in or use
thereof.

(vii) Except as set forth on Schedule III hereto and for non-exclusive licenses
granted in the ordinary course of business, such Grantor has not granted any
license, release, covenant not to sue, non-assertion assurance, or other right
to any Person with respect to any Intellectual Property Collateral that is
material to the use and operations of the Collateral or to the business, results
of operations, or financial condition of such Grantor (each such Intellectual
Property Collateral a “Material Intellectual Property Collateral”). The
consummation of the transactions contemplated by the Loan Documents will not
result in the termination or impairment of any of the Material Intellectual
Property Collateral or material IP Agreement. With respect to each material IP
Agreement: (A) such IP Agreement is valid and binding and in full force and
effect; (B) such Grantor has not received any notice of a termination,
cancellation, breach or default under such IP Agreement, which breach or default
has not been cured; (C) such Grantor has not granted to any other third party
any rights, adverse or otherwise, under such IP Agreement; and (C) neither such
Grantor nor, to each Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
IP Agreement.

(viii) To each Grantor’s knowledge, none of the material Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor.

(ix) Except as set forth on Schedule III hereto, as of the Closing Date, no
Grantor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

 

10

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 6. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor
and subject to any Intercreditor Agreement, such Grantor will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary, or that the Collateral Agent
may reasonably request, in order to perfect and maintain perfection of any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to Collateral of such Grantor: (i) upon the occurrence and during the
continuance of an Event of Default, and upon the reasonable request of the
Collateral Agent, mark conspicuously each document included in Inventory, each
chattel paper included in Receivables, each Related Contract and, at the
reasonable request of the Collateral Agent, each of its records pertaining to
such Collateral with a legend, in form and substance reasonably satisfactory to
the Collateral Agent, indicating that such document, chattel paper, Related
Contract or Collateral is subject to the security interest granted hereby;
(ii) if any such Collateral shall be evidenced by a promissory note or other
instrument or chattel paper, deliver and pledge to the Collateral Agent
hereunder such note or instrument or chattel paper duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Collateral Agent; (iii) execute or
authenticate and file, or authorize the Collateral Agent to file, such financing
or continuation statements, or amendments thereto and such other instruments or
notices, as may be necessary, or as the Collateral Agent may reasonably request,
in order to perfect and preserve the security interest granted or purported to
be granted by such Grantor hereunder; (iv) at the request of the Collateral
Agent, deliver to the Collateral Agent for benefit of the Secured Parties
certificates representing Pledged Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank; and
(v) promptly deliver to the Collateral Agent evidence that all other actions
that the Collateral Agent may deem reasonably necessary in order to perfect and
protect the security interest granted or purported to be granted by such Grantor
under this Agreement have been taken; provided that, notwithstanding anything
the contrary in this Agreement, no Grantor shall be required to deliver to the
Collateral Agent or any other Secured Party any (1) control agreements or
control, lockbox or similar arrangements with respect to Deposit Accounts,
Securities Accounts or commodity accounts, (2) landlord, mortgagee or bailee
waivers, (3) notices to accounts debtors or other contractual third parties or
(4) security documents governed by foreign law or perfection of any security
interest under foreign law.

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more UCC
financing statements or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

11

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 7. As to Equipment and Inventory.

(a) Each Grantor will keep its Equipment and Inventory (other than Inventory
sold in the ordinary course of business, that is obsolete, slow-moving,
non-conforming or unmerchantable, identified as a write-off, overstock or excess
by such Grantor or that does not otherwise conform to the representations and
warranties contained in the Loan Documents with respect to the Collateral) at
the places therefor specified in Schedule VI or, in the case of Equipment or
Inventory with an aggregate value in excess of $5,000,000, upon 30 days’ prior
written notice to the Collateral Agent or such shorter period as may be
acceptable to the Collateral Agent, at such other places designated by such
Grantor in such notice

(b) Each Grantor will cause its Equipment to be maintained and preserved, and
cause each of its Subsidiaries to maintain and preserve, in good working order
and condition, ordinary wear and tear excepted, except to the extent the failure
to do so could reasonably be expected not to have a Material Adverse Effect.

(c) In producing its Inventory, each Grantor will comply with all requirements
of applicable law, including, without limitation, the Fair Labor Standards Act
and similar laws affecting such Grantor, except where failure to so comply would
not be reasonably likely to have a Material Adverse Effect.

Section 8. Insurance.

(a) Each Grantor will, at its own expense, maintain insurance with respect to
its Equipment and Inventory in accordance with the requirements of the Credit
Agreement. Each policy of each Grantor for liability insurance shall provide for
all losses to be paid on behalf of the Collateral Agent and such Grantor as
their interests may appear. Each such policy shall in addition (i) name such
Grantor and the Collateral Agent as additional insured parties or loss payees
thereunder, as the case may be, (without any representation or warranty by or
obligation upon the Collateral Agent) as their interests may appear,
(ii) contain the agreement by the insurer that any loss thereunder shall be
payable to the Collateral Agent as their interest may appear under the
additional insured or loss payee provision as the case may be notwithstanding
any action, inaction or breach of representation or warranty by such Grantor,
(iii) provided that there shall be no recourse against the Collateral Agent for
payment of premiums or other amounts with respect thereto and (iv) endeavor to
provide that at least 10 days’ prior written notice of cancellation or of lapse
shall be given to the Collateral Agent by the insurer otherwise, Grantor shall
provide such notices. If an Event of Default has occurred and is continuing,
each Grantor will, at the request of the Collateral Agent, duly execute and
deliver instruments of assignment of such insurance policies to comply with the
requirements of this Section 8 and cause the insurers to acknowledge notice of
such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 8 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or destruction of any Inventory or Equipment will be released by the
Collateral Agent to the applicable Grantor. Upon the occurrence and during the
continuance of any Event of Default, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Collateral Agent and shall, in the
Collateral Agent’s sole discretion, (i) be released to the applicable Grantor or
(ii) be held as additional Collateral hereunder or applied as specified in
Section 20(b).

 

12

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 9. Post-Closing Changes; Collections on Receivables and Related
Contracts.

(a) No Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number or chief executive office
from those set forth in Section 5(a) of this Agreement without first giving at
least 30 days’ prior written notice to the Collateral Agent (or such shorter
period of time as agreed to by the Collateral Agent) and each Grantor will take
all action reasonably required by the Collateral Agent in connection therewith
for the purpose of perfecting or protecting the security interest granted by
this Agreement.

(b) Each Grantor, at the Collateral Agent’s direction upon the occurrence and
during the continuance of an Event of Default, will take such action as such
Grantor or the Collateral Agent may deem reasonably necessary or advisable to
enforce collection of the Receivables and Related Contracts of such Grantor;
provided, however, that the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify each Obligor
under any Receivables and Related Contracts of the assignment of such
Receivables and Related Contracts to the Collateral Agent and to direct such
Obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent and, upon such notification and at
the expense of such Grantor, to enforce collection of any such Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence upon the
occurrence and during the continuance of an Event of Default, subject to any
Intercreditor Agreement (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Receivables
and Related Contracts of such Grantor shall be deemed to be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary indorsement) to be
deposited in a Pledged Deposit Account to be designated by Collateral Agent and
either (A) released to such Grantor on the terms set forth in Section 7 if such
Event of Default has been cured or waived or (B) if any Event of Default shall
have occurred and be continuing, applied as provided in Section 16(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Related Contract, release wholly or partly
any Obligor thereof or allow any credit or discount thereon. No Grantor will
permit or consent to the subordination of its right to payment under any of the
Receivables and Related Contracts to any other indebtedness or obligations of
the Obligor thereof.

Section 10. As to Intellectual Property Collateral.

(a) Without limiting any other rights of the Collateral Agent hereunder, for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement, solely during and for the continuation of an Event of Default,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of such Grantor’s Intellectual Property now owned or hereafter
acquired by such

 

13

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Grantor, and wherever the same may be located (whether or not any license
agreement by and between any Grantor and any other Person relating to the use of
such Intellectual Property may be terminated hereafter), and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided, however, that any such license
granted by the Collateral Agent to a third party shall include reasonable and
customary terms necessary to preserve the existence, validity and value of the
affected Intellectual Property, including without limitation, provisions
requiring the continuing confidential handling of trade secrets, requiring the
use of appropriate notices and prohibiting the use of false notices, protecting
and maintaining the quality standards of the trademarks in the manner set forth
below (it being understood and agreed that, without limiting any other rights
and remedies of the Collateral Agent under this Agreement, any other Loan
Document or applicable law, nothing in the foregoing license grant shall be
construed as granting the Collateral Agent rights in and to such Intellectual
Property above and beyond (x) the rights to such Intellectual Property that each
Grantor has reserved for itself and (y) in the case of Intellectual Property
that is licensed to any such Grantor by a third party, the extent to which such
Grantor has the right to grant a sublicense to such Intellectual Property
hereunder).

(b) Each use of such license by the Collateral Agent may only be exercised, at
the option of the Collateral Agent, during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall immediately terminate at
such time as the Collateral Agent is no longer lawfully entitled to exercise its
rights and remedies under this Agreement. Nothing in this Section 10 shall
require a Grantor to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor. In the event the license set forth in this
Section 10 is exercised with regard to any trademarks, then the following shall
apply: (i) all goodwill arising from any licensed or sublicensed use of any
trademark shall inure to the benefit of the Grantor; (ii) the licensed or
sublicensed trademarks shall only be used in association with goods or services
of a quality and nature consistent with the quality and reputation with which
such trademarks were associated when used by Grantor prior to the exercise of
the license rights set forth herein; and (iii) at the Grantor’s request and
expense, licensees and sublicensees shall provide reasonable cooperation in any
effort by the Grantor to maintain the registration or otherwise secure the
ongoing validity and effectiveness of such licensed trademarks.

(c) With respect to each item of Material Intellectual Property Collateral and
until termination of this Agreement in accordance with its terms, each Grantor
agrees to take, at its expense, all steps in accordance with the exercise of
such Grantor’s commercially reasonable business judgment in such Grantor’s
ordinary course of business, including, without limitation, in the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other applicable
governmental authority, to (i) maintain such Intellectual Property Collateral in
full force and effect, and (ii) pursue the registration and maintenance of each
item of Material Intellectual Property now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, as applicable. No Grantor shall,
without the

 

14

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

written consent of the Collateral Agent, abandon any Material Intellectual
Property Collateral or discontinue use of any Trademark included in the Material
Intellectual Property Collateral unless such Grantor shall have previously
determined, in its reasonable business judgment, that such use or the pursuit or
maintenance of such Material Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business and that the loss thereof,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect, in which case, such Grantor will give notice within
sixty (60) days of the end of the fiscal quarter of any such abandonment to the
Collateral Agent.

(d) Each Grantor agrees to notify the Collateral Agent within sixty (60) days of
the end of the fiscal quarter if such Grantor becomes aware (i) that any item of
the registered or pending Material Intellectual Property Collateral has become
abandoned, placed in the public domain, invalid or unenforceable (other than as
a result of the expiration of the statutory term for such Material Intellectual
Property Collateral), or of any adverse determination or development regarding
such Grantor’s ownership of any of the Material Intellectual Property Collateral
or its right to register the same or to keep and maintain and enforce the same
to the extent the happening of such an event would reasonably be expected to
materially and adversely affect the value or utility of the Intellectual
Property Collateral or (ii) of any adverse determination (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or any court) regarding any item of the Material Intellectual Property
Collateral.

(e) In the event that any Grantor becomes aware that any item of Material
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Collateral Agent and shall
take commercially reasonable actions (unless failure to take such actions would
not reasonably be expected to have a Material Adverse Effect), at its expense,
to protect or enforce such Intellectual Property Collateral, including, without
limitation, as Grantor deems necessary or desirable in its reasonable business
discretion, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.

(f) Each Grantor shall take commercially reasonable actions to use proper
statutory notice in connection with its use of each item of Material
Intellectual Property Collateral owned by such Grantor as reasonably necessary
to maintain such Grantor’s rights therein. No Grantor shall do or permit any act
or knowingly omit to do any act whereby any of its Material Intellectual
Property Collateral may lapse or become invalid or unenforceable or placed in
the public domain (other than as a result of the expiration of the statutory
term for such Material Intellectual Property Collateral).

(g) Each Grantor shall take commercially reasonable actions which it or the
Collateral Agent deems reasonable and appropriate under the circumstances to
preserve and protect each item of its Material Intellectual Property Collateral,
consistent in all material respects with the quality of the products or services
as of the date hereof, and taking all steps reasonably necessary to ensure that
all licensed users of any of the Trademarks use such consistent standards of
quality.

(h) With respect to the Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Borrower and Collateral Agent (an “Notice of Grant of
Security Interest”), for recording the security interest granted hereunder to
the Collateral Agent in such Intellectual Property Collateral with the U.S.
Patent and Trademark Office and the U.S. Copyright Office necessary to perfect
the security interest hereunder in such federally registered or pending
Intellectual Property Collateral.

 

15

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(i) Each Grantor agrees that, should it obtain an ownership interest in or
license to any Intellectual Property that is not on the Closing Date a part of
the Intellectual Property Collateral, but otherwise would be part of the
Intellectual Property Collateral if such Grantor had an ownership interest in or
license to such item on the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the Intellectual Property Collateral subject to the terms and conditions of
this Agreement with respect thereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability, or result in the
cancellation, of such intent-to-use trademark applications under applicable
federal law). Each Grantor shall, within sixty (60) days of the end of the
fiscal quarter, execute and deliver to the Collateral Agent, or otherwise
authenticate and deliver to the Collateral Agent, an agreement substantially in
the form of Exhibit C hereto or otherwise in form and substance reasonably
satisfactory to and requested by the Collateral Agent (an “IP Revolving Facility
Security Agreement Supplement”) covering any federally registered or pending
After-Acquired Intellectual Property for recording the security interest granted
hereunder to the Collateral Agent in such After-Acquired Intellectual Property,
which IP Security Agreement Supplement shall be recorded with the U.S. Patent
and Trademark Office or the U.S. Copyright Office. Notwithstanding any of the
foregoing, each Grantor shall have no obligation to file any such instruments or
statements for such After-Acquired Intellectual Property outside of the United
States.

Section 11. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice to the relevant Grantor of the
Collateral Agent’s intention to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that no vote shall be cast,
consent given or right exercised or other action taken by such Grantor which
would impair the Pledged Collateral or which would be inconsistent in any
material respect with or result in any violation of any provision of this
Agreement or any other Loan Document or, without prior notice to the Collateral
Agent, to enable or take any other action to permit any issuer of Pledged Equity
to issue any stock or other equity securities of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock or other equity securities of any nature of any issuer of Pledged
Equity other than issuances, transfers and grants to a Grantor.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
cash, options, warrants, rights, instruments, distributions, returns of capital
or principal, income, interest, profits and other property, interests (debt or
equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Security Collateral, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Security Collateral (any of the foregoing,
a “Distribution” and collectively the “Distributions”) paid in respect of

 

16

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

the Security Collateral of such Grantor to the extent that the payment thereof
is not otherwise prohibited by the terms of the Loan Documents; provided,
however, that any and all Distributions paid or payable other than in cash
(other than in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus)
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral, shall, except to the extent constituting Excluded Assets, be, and,
subject to the limitations in the definition of “Collateral” shall be promptly
delivered to the Collateral Agent to hold as, Security Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Grantor and be
promptly delivered to the Collateral Agent as Security Collateral in the same
form as so received (with any necessary indorsement).

(iii) The Collateral Agent shall be deemed without further action or formality
to have granted to each Grantor all necessary consents relating to voting rights
and shall, if necessary, upon written request of any Grantor, from time to time
execute and deliver (or cause to be executed and delivered) to such Grantor all
such instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
Distributions that it is authorized to receive and retain pursuant to
paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the Borrower of the Collateral
Agent’s intention to exercise its rights hereunder:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 11(a)(i) shall, upon written notice to such Grantor
by the Collateral Agent, cease and (y) to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 11(a)(ii)
shall automatically cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All Distributions that are received by any Grantor contrary to the
provisions of paragraph (i) of this Section 11(b) shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be promptly paid over to the Collateral Agent as Security
Collateral in the same form as so received (with any necessary indorsement).

(iii) Promptly following the cure (but not a partial cure) or waiver of such
Event of Default, the Collateral Agent shall return to each Grantor all cash and
funds that the Collateral Agent has received pursuant to subsection (ii) of this
clause (b) and that such Grantor is entitled to retain pursuant to
Section 11(a)(ii) if such cash or funds have not been applied to repayment of
the Secured Obligations.

(c) Each Grantor shall not grant control over any investment property to any
Person other than the Collateral Agent, except to the extent permitted pursuant
to this Agreement.

 

17

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 12. Transfer and Other Liens; Additional Shares. Each Grantor agrees
that it will (a) cause each issuer which is a Loan Party of the Pledged Equity
pledged by such Grantor not to issue any Capital Stock or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor or except as permitted by the Credit Agreement, and
(b) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional Capital Stock or other securities except to the
extent constituting Excluded Equity Interests.

Section 13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact (such
appointment to cease upon the payment in full in cash of all the Obligations
under the Loan Documents), with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time, upon
the occurrence and during the continuance of an Event of Default, in the
Collateral Agent’s reasonable discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary to accomplish the
purposes of this Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 8,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary for the collection of any of the Collateral
or otherwise to enforce compliance with the terms and conditions of the rights
of the Collateral Agent with respect to any of the Collateral.

Section 14. Collateral Agent May Perform. Upon the occurrence and during the
continuance of an Event of Default, if any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 19.

Section 15. The Collateral Agent’s Duties.

(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the safe custody of any Collateral in its possession or in the possession of
an Affiliate of the Collateral Agent or any designee (including without
limitation, a Subagent) of the Collateral Agent acting on its behalf and the
accounting for moneys actually received by it or its Affiliates hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not any Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent and any of its Affiliates or
any designee (including without limitation, a Subagent) on its behalf shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession or in the possession of an Affiliate or any
designee (including without limitation, a Subagent) on its behalf if such
Collateral is accorded treatment substantially equal to that which it accords
its own property.

 

18

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each, a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder and pursuant to the terms hereof, with respect to such
Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests and remedies of the Collateral
Agent with respect to such Collateral, shall include such Subagent; provided,
however, that no such Subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

Section 16. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) to the extent
permitted under such Grantor’s lease, occupy any premises where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation,
(A) any and all rights of such Grantor to demand or otherwise require payment of
any amount under, or performance of any provision of, the Receivables, the
Related Contracts and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Receivables, the Related
Contracts and the other Collateral, including, without limitation, those set
forth in Section 9-607 of the UCC. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

19

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 16) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, subject to any
Intercreditor Agreement, in the following manner:

(i) first, paid ratably to each Agent for any amounts then owing to such Agent
pursuant to Section 9.04 of the Credit Agreement or otherwise under the Loan
Documents; and

(ii) second, ratably (1) paid to the Lenders for any amounts then owing to them,
in their capacities as such, in respect of the Obligations under the Revolving
Credit Facility ratably in accordance with such respective amounts then owing to
such Lenders, (2) paid to each Lender Party (or its applicable Affiliate) and
each Cash Management Bank for any amounts then owing to such Lender Party (or
such Affiliate) and such Cash Management Bank in respect of Cash Management
Obligations, (3) paid to each Lender Party (or its applicable Affiliate) and
each Hedge Bank for any amounts then owing to such Lender Party (or such
Affiliate) and such Hedge Bank in respect of Secured Hedge Agreements and
(4) deposited as Collateral in the L/C Cash Collateral Account up to an amount
equal to 105% of the aggregate Available Amount of all outstanding Letters of
Credit, provided that in the event that any such Letter of Credit is drawn, the
Collateral Agent shall pay to the Issuing Bank that issued such Letter of Credit
the amount held in the L/C Cash Collateral Account in respect of such Letter of
Credit, provided further that, to the extent that any such Letter of Credit
shall expire or terminate undrawn and as a result thereof the amount of the
Collateral in the L/C Cash Collateral Account shall exceed 105% of the aggregate
Available Amount of all then outstanding Letters of Credit, such excess amount
of such Collateral shall be applied in accordance with the remaining order of
priority set out in this Section 16.

(c) Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be distributed pursuant to any relevant Intercreditor
Agreement.

(d) All payments received by any Grantor under or in connection with the
Collateral shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Collateral Agent in the same form as so received (with any necessary
indorsement).

(e) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.

(f) In In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
documents and things relating to any Intellectual Property Collateral subject to
such sale or other disposition.

 

20

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(g) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 16, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.

Section 17. Maintenance of Records. Each Grantor will keep and maintain, at its
own cost and expense, satisfactory and complete records of the Collateral, in
all material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
material dealings concerning the Collateral. For the Collateral Agent’s further
security, each Grantor agrees that the Collateral Agent shall have a property
interest in all of such Grantor’s books and records pertaining to the Collateral
and, upon the occurrence and during the continuation of an Event of Default,
such Grantor shall deliver and turn over any such books and records to the
Collateral Agent or to its representatives at any time on demand of the
Collateral Agent.

Section 18. Indemnity and Expenses.

(a) Each Grantor severally agrees (to the extent not promptly reimbursed by the
Borrower) to indemnify, defend and save and hold harmless each Secured Party and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”), pro rata, from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of a
single outside counsel and, if reasonably required, local or specialist counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceedings or preparation of a defense in connection therewith) this Agreement,
except to the extent (i) such claim, damage, loss, liability or expense is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, gross negligence or willful
misconduct or material breach of this Agreement or any other Loan Document or
arising from a dispute between or among Indemnified Parties (other than any
claims against any Agent, Issuing Bank or Swing Line Lender in its capacity as
such or a dispute that does not involve any act or omission of the Borrower or
any of its Affiliates or (ii) any such Indemnified Party (or any of its
Affiliates, successors or assigns) enters a settlement without the Borrower’s
written consent (such consent not to be unreasonably withheld, delayed or
conditioned); provided that clauses (i) and (ii) shall not apply if (x) the
Borrower was offered the ability to assume, but elected not to assume, the
defense of such action or (y) a final, non-appealable judgment by a court of
competent jurisdiction is found in favor of the Indemnified Party in any such
proceeding. The Grantors also agree not to assert any claim against the
Collateral Agent, any Secured Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the this Agreement.

(b) Each Grantor agrees to pay (to the extent not promptly reimbursed by the
Borrower) within 30 days of demand (i) all reasonable, documented out-of-pocket
costs and expenses of the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of, any consent
or waiver under, or legal advice in respect of rights or responsibilities under,
this Agreement and (ii) all reasonable, documented and out-of-pocket costs and
expenses of the Collateral Agent in connection with the enforcement of (whether
through negotiations, legal proceedings or otherwise) the Agreement; provided
that, under clauses (i) and (ii) reasonable attorney’s fees shall be limited to
one primary counsel and, if reasonably required by the Collateral Agent, local
or specialist counsel, provided further that the previous proviso shall not
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party.

 

21

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 19. Limitations on Liens on Collateral. Each Grantor will not create,
permit or suffer to exist, and will defend the Collateral against and take such
other action as is necessary to remove, any Lien on the Collateral except Liens
permitted under Section 5.02(a) of the Credit Agreement and will defend the
right, title and interest of the Collateral Agent in and to all of such
Grantor’s rights under the Collateral against the claims and demands of all
Persons whomsoever other than claims or demands arising out of Liens permitted
under Section 5.02(a) of the Credit Agreement.

Section 20. Amendments; Waivers; Additional Grantors; Etc.

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by each Grantor and the Collateral
Agent, and then such waiver or consent (which consent shall not be unreasonably
withheld, delayed or conditioned) shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery by a ny Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Revolving
Facility Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

 

22

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Section 21. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or other electronic
transmission) and mailed, telecopied or otherwise delivered, in accordance with
the Credit Agreement, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties.

Section 22. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Obligations under the Loan Documents and
(ii) the Termination Date, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and permitted assigns. Without limiting the generality
of the foregoing clause (c), subject to Section 9.07 of the Credit Agreement,
any Lender Party may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to any Eligible Assignee, and such
Eligible Assignee shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as
provided in Section 9.07 of the Credit Agreement.

Section 23. Release; Termination.

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents,
the security interest in such Collateral will automatically be released without
further action by any party and the Collateral Agent will, at such Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; provided, however, that, if
requested by the Collateral Agent, such Grantor shall have delivered to the
Collateral Agent, a written request for release in reasonable detail describing
the item of Collateral, together with a form of release for execution by the
Collateral Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents.

(b) Upon the latest of (i) the payment in full in cash of the Obligations under
the Loan Documents (other than contingent indemnification obligations which are
not then due and payable), (ii) the Termination Date and (iii) the termination
or expiration of all Letters of Credit, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, approve, execute, assign, transfer and/or deliver
to such Grantor such documents and instruments (including, but not limited to
UCC termination financing statements or releases) as such Grantor shall
reasonably request to evidence such termination.

Section 24. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

Section 25. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank]

 

23

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

DANA HOLDING CORPORATION, as Borrower By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

DANA LIMITED,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer DANA AUTOMOTIVE SYSTEMS GROUP, LLC as
a Grantor By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA DRIVESHAFT PRODUCTS, LLC,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer DANA DRIVESHAFT MANUFACTURING, LLC,
as a Grantor By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA LIGHT AXLE PRODUCTS, LLC,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer DANA LIGHT AXLE MANUFACTURING, LLC,
as a Grantor By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA SEALING PRODUCTS, LLC,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

 

DANA SEALING MANUFACTURING, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA STRUCTURAL PRODUCTS, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer   DANA STRUCTURAL MANUFACTURING,
LLC, as a Grantor   By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA THERMAL PRODUCTS, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA COMMERCIAL VEHICLE PRODUCTS, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer  

DANA COMMERCIAL VEHICLE MANUFACTURING, LLC,

as a Grantor

  By:  

/s/ Lillian Etzkorn

  Name:   Lillian Etzkorn   Title:   Treasurer

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

SPICER HEAVY AXLE & BREAK, INC.,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA OFF HIGHWAY PRODUCTS, LLC,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA WORLD TRADE CORPORATION,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA AUTOMOTIVE AFTERMARKET, INC.,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA GLOBAL PRODUCTS, INC.,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA RUSSIA HOLDINGS, INC.,

as a Grantor

By:  

/s/ Lillian Etzkorn

Name:   Lillian Etzkorn Title:   Treasurer

DANA EMPLOYMENT, INC.,

as a Grantor

By:  

/s/ Robert W. Spencer, Jr.

Name:   Robert W. Spencer, Jr. Title:   Assistant Secretary

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent By:  

/s/ Mohammed S. Baabde

Name:   Mohammed S. Baabde Title:   Director & Vice President

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule I to the

Revolving Facility Security Agreement

INVESTMENT PROPERTY

Part I

Initial Pledged Shares

 

Grantor

 

Issuer

 

Class of

Equity

Interest

 

Par Value

 

Certificate

No(s)

 

Number of

Shares

 

Percentage

of

Outstanding

Shares

                                   

Part II

Initial Pledged Debt

 

Grantor

 

Debt

Issuer

 

Description of

Debt

 

Debt

Certificate

No(s)

 

Final

Maturity

 

Outstanding

Principal

Amount

                             

Part III

Other Investment Property

 

Grantor

 

Issuer

 

Name of

Investment

 

Certificate

No(s)

 

Amount

 

Other

Identification

                             

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule II to the

Revolving Facility Security Agreement

PLEDGED DEPOSIT ACCOUNTS

 

Grantor

 

Type of Account

 

Name and

Address of

Bank

 

Account Number

                 

SECURITIES ACCOUNTS

 

Grantor

 

Type of Account

 

Name and

Address of

Bank

 

Account Number

                 

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule III to the

Revolving Facility Security Agreement

INTELLECTUAL PROPERTY

I. Patents

 

Grantor

 

Patent
Titles

 

Country

   Patent No.    Application
No.    Filing Date    Issue Date                

II. Domain Names and Trademarks

 

Grantor

 

Domain
Name/Mark

 

Country

   Mark    Reg.
No.    Application
No.    Filing
Date    Issue
Date                   

III. Trade Names

 

Grantor

 

Names

                                               

IV. Copyrights

 

Grantor

 

Title of

Work

 

Country

   Title    Reg.
No.    Application
No.    Filing
Date    Issue
Date                   

V. IP Agreements

 

Grantor

 

IP

Agreements

 

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule IV to the

Revolving Facility Security Agreement

CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION

AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

 

Chief
Executive
Office

 

Type of
Organization

   Jurisdiction of
Organization    Organizational
I.D. No.                              

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule V to the

Revolving Facility Security Agreement

CHANGES IN NAME, LOCATION, ETC.

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule VI to the

Revolving Facility Security Agreement

LOCATION OF EQUIPMENT AND INVENTORY

[Name of Grantor]

Locations of Equipment:

Locations of Inventory:

[Name of Grantor]

Locations of Equipment:

Locations of Inventory:

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Schedule VII to the

Revolving Facility Security Agreement

LETTERS OF CREDIT

 

Beneficiary
(Grantor)

 

Issuer

 

Nominated

Person

(if any)

 

Account

Party

 

Number

 

Maximum

Available

Amount

 

Date

                                   

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Revolving Facility Security Agreement

FORM OF REVOLVING FACILITY SECURITY AGREEMENT SUPPLEMENT

[Date of Revolving Facility Security Agreement Supplement]

Citibank, N.A.,

as the Collateral Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

Attn:

Phone:

Telecopy:

Email:

DANA HOLDING CORPORATION

Ladies and Gentlemen:

Reference is made to (i) the Revolving Credit and Guaranty Agreement dated as of
June 9, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dana Holding
Corporation, a Delaware corporation, the Guarantors party thereto, the Lenders
party thereto, Citibank, N.A. (“CITI”), as collateral agent (together with any
successor collateral agent appointed pursuant to Article VII of the Credit
Agreement, the “Collateral Agent”), and CITI, as administrative agent for the
Lender Parties, and (ii) the Revolving Facility Security Agreement dated June 9,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Revolving Facility Security Agreement”) made by the Grantors
from time to time party thereto in favor of the Collateral Agent for the benefit
of the Secured Parties. Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement.

SECTION 1. Grant of Security. Subject to any Intercreditor Agreement, the
undersigned hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of its right, title and
interest in and to all of the Collateral of the undersigned, whether now owned
or hereafter acquired by the undersigned, wherever located and whether now or
hereafter existing or arising, including, without limitation, the property and
assets of the undersigned set forth on the attached supplemental schedules to
the Schedules to the Security Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by the undersigned under this Revolving Facility Security Agreement
Supplement and the Revolving Facility Security Agreement secures the payment of
all Obligations of the undersigned now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Revolving Facility
Security Agreement Supplement and the Revolving Facility Security Agreement
secure the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the undersigned to any Secured Party under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

SECTION 3. Supplements to Revolving Facility Security Agreement Schedules. The
undersigned has attached hereto supplemental Schedules I through VIII to
Schedules I through VIII, respectively, to the Revolving Facility Security
Agreement, and the undersigned hereby certifies, as of the date first above
written, that such supplemental schedules have been prepared by the undersigned
in substantially the form of the equivalent Schedules to the Revolving Facility
Security Agreement and are complete and correct in all material respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Revolving Facility
Security Agreement (as supplemented by the attached supplemental schedules) to
the same extent as each other Grantor (except to the extent such representations
and warranties expressly relate to an earlier date).

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Revolving Facility Security Agreement to the
same extent as each of the other Grantors. The undersigned further agrees, as of
the date first above written, that each reference in the Revolving Facility
Security Agreement to an “Additional Grantor” or a “Grantor” shall also mean and
be a reference to the undersigned.

SECTION 6. Execution in Counterparts. This Revolving Facility Security Agreement
Supplement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Revolving Facility Security Agreement Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Revolving Facility Security Agreement
Supplement.

SECTION 7. Termination. This Revolving Facility Security Agreement Supplement
shall terminate concurrently with the termination of the Revolving Facility
Security Agreement in accordance with the terms thereof.

SECTION 8. Governing Law. This Revolving Facility Security Agreement Supplement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

Name:   Title:  

 

Address for notices:

 

 

 

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Exhibit B to the

Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT]

[TRADEMARK]

This NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark]”) dated             , 20    , is made by the Person listed on the
signature pages hereof (the “Grantor”) in favor of CITIBANK, N.A., as collateral
agent (the “Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

WHEREAS, Dana Holding Corporation, a Delaware corporation, and the Guarantors
(as defined in the Credit Agreement referred to below) have entered into a
Revolving Credit and Guaranty Agreement, dated as of June 9, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with CITIBANK, N.A., as Administrative Agent and as
Collateral Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement and capitalized terms used herein and not defined herein or in
the Credit Agreement have the meanings ascribed to such terms in the Revolving
Facility Security Agreement (as defined below).

WHEREAS, as a condition precedent to the making of Advances by the Lender
Parties under the Credit Agreement and the entry into Secured Hedge Agreements
by the Hedge Banks from time to time, the Grantors have executed and delivered
that certain Revolving Facility Security Agreement, dated June 9, 2016, made by
the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Facility
Security Agreement”).

WHEREAS, under the terms of the Revolving Facility Security Agreement, the
Grantor has granted to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantor, and have agreed as a condition thereof to
execute this Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark] for recording with the [U.S. Patent and Trademark Office] [United
States Copyright Office].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. The Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of the
Grantor’s right, title and interest in and to the following (the “Collateral”):

(a) [the United States patents and patent applications set forth in Schedule A
hereto (the “Patents”);]

(b) [the United States trademark and service mark registrations and applications
set forth in Schedule A hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications until the earlier
of (x) the filing of a statement of use therefore or (y) the issuance of a
registration thereon, the goodwill symbolized thereby) (the “Trademarks”);]

 

2

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(c) [all copyrights, whether registered or unregistered, now owned or hereafter
acquired by the Grantor, including, without limitation, the United States
copyright registrations and applications set forth in Schedule A hereto (the
“Copyrights”);]

(d) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(e) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover proceeds arising from such damages;
and

(f) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the Grantor under this Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] secures the payment of all Obligations of the
Grantor now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Notice of Grant of
Security Interest in [Copyright] [Patent] [Trademark] secures, as to the
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the Grantor to any Secured Party under the
Loan Documents but for the fact that such Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Recordation. The Grantor authorizes and requests that the [Register
of Copyrights] [Commissioner for Patents] [Commissioner for Trademarks] record
this Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark].

SECTION 4. Execution in Counterparts. This Notice of Grant of Security Interest
in [Copyright] [Patent] [Trademark] may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Notice of Grant
of Security Interest in [Copyright] [Patent] [Trademark] by telecopier or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark].

SECTION 5. Grants, Rights and Remedies. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] has been entered into in
conjunction with the provisions of the Revolving Facility Security Agreement.
The Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Revolving Facility
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. To the extent

 

3

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

there is any conflict with the terms of this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] and the Revolving Facility Security
Agreement, the terms of the Revolving Facility Security Agreement shall control.

SECTION 6. Termination. This Notice of Grant of Security Interest in [Copyright]
[Patent] [Trademark] shall terminate concurrently with the termination of the
Revolving Facility Security Agreement in accordance with the terms thereof.

SECTION 7. Governing Law. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] shall be governed by, and construed in
accordance with, the laws of the State of New York.

[signature page follows]

 

4

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] to be duly executed and delivered
by its officer thereunto duly authorized as of the date first above written.

 

[                                         ] By  

 

Name:   Title:   Address for Notices:

 

 

 

[                                         ] By  

 

Name:   Title:   Address for Notices:

 

 

 

[                                         ] By  

 

Name:   Title:   Address for Notices:

 

 

 

 

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

Exhibit C to the

Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]

FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT]

[TRADEMARK] SUPPLEMENT

This NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHT] [PATENT] [TRADEMARK]
SUPPLEMENT (this “Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark] Supplement”) dated             ,             , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of CITIBANK, N.A.,
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below).

WHEREAS, Dana Holding Corporation, a Delaware corporation, and the Guarantors
(as defined in the Credit Agreement referred to below) have entered into a
Revolving Credit and Guaranty Agreement, dated as of June 9, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with CITIBANK, N.A., as Administrative Agent and as
Collateral Agent, and the Lenders party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Revolving Facility Security Agreement,
dated June 9, 2016, made by the Grantor and such other Persons to the Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Revolving Facility Security Agreement”) and that certain
Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark], dated
June 9, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark]”).

WHEREAS, under the terms of the Revolving Facility Security Agreement, the
Grantor has granted to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in the Additional Collateral (as defined in
Section 1 below) of the Grantor and has agreed as a condition thereof to execute
this Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark]
Supplement for recording with the [U.S. Patent and Trademark Office] [United
States Copyright Office].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. The Grantor hereby grants to the Collateral Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
the Grantor’s right, title and interest in and to the following (the “Additional
Collateral”):

(a) [the United States patents and patent applications set forth in Schedule A
hereto (the “Patents”);]

(b) [the United States trademark and service mark registrations and applications
set forth in Schedule A hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications until the earlier
of (x) the filing of a statement of use therefore or (y) the issuance of a
registration thereon, together with the goodwill symbolized thereby) (the
“Trademarks”);]

(c) [the United States copyright registrations and applications set forth in
Schedule A hereto (the “Copyrights”);]

 

2

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

(d) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(e) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(f) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement secures the payment of
all Obligations of the Grantor now or hereafter existing under or in respect of
the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the [Register
of Copyrights] [Commissioner for Patents] [Commissioner for Trademarks] to
record this Notice of Grant of Security Interest in [Copyright] [Patent]
[Trademark] Supplement.

SECTION 4. Grants, Rights and Remedies. This Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement has been entered into in
conjunction with the provisions of the Revolving Facility Security Agreement.
The Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Additional Collateral are more fully set forth in the Revolving
Facility Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. To the extent there is any
conflict with the terms of this Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] Supplement and the Revolving Facility Security
Agreement, the terms of the Revolving Facility Security Agreement shall control.

SECTION 5. Execution in Counterparts. This Notice of Grant of Security Interest
in [Copyright] [Patent] [Trademark] Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Notice of Grant
of Security Interest in [Copyright] [Patent] [Trademark] Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] Supplement.

SECTION 6. Termination. This Notice of Grant of Security Interest in [Copyright]
[Patent] [Trademark] Supplement shall terminate concurrently with the
termination of the Revolving Facility Security Agreement in accordance with the
terms thereof.

SECTION 7. Governing Law. This Notice of Grant of Security Interest in
[Copyright] [Patent] [Trademark] Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.

[signature page follows]

 

3

Dana – Revolving Facility Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in [Copyright] [Patent] [Trademark] Supplement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 

 

4

Dana – Revolving Facility Security Agreement